           Case 1:20-cv-10993-LGS Document 9 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IRIS MOLINA,

                                   Plaintiff,
                                                                     20 Civ. 10993 (LGS)
                       -against-
                                                                   ORDER OF SERVICE
 HARVARD MAINTENANCE,

                                   Defendant.

LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, Plaintiff brings this pro se action under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17 and the New York State Human Rights Law,

N.Y. Exec. Law §§ 290 to 297, alleging that her employer discriminated against her based on her

sex and national origin. By Order dated December 29, 2020, Plaintiff’s request to proceed in

forma pauperis (IFP) was granted;

        WHEREAS, although Rule 4(m) of the Federal Rules of Civil Procedure generally

requires that the summons and complaint be served within 90 days of the date the complaint is

filed, Plaintiff is proceeding IFP and could not have served the summons and complaint until the

Court reviewed the complaint and ordered that a summons be issued. It is hereby

        ORDERED that Plaintiff’s time to serve the summons and complaint is extended to 90

days after the date the summons is issued. Because Plaintiff has been granted permission to

proceed IFP, Plaintiff is entitled to rely on the Court and the U.S. Marshals Service to effect such

service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d)

(“The officers of the court shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P.

4(c)(3) (the court must order the Marshals Service to serve if the plaintiff is authorized to

proceed IFP)). If the complaint is not served within that time, Plaintiff should request an
            Case 1:20-cv-10993-LGS Document 9 Filed 02/18/21 Page 2 of 3




extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”). It is further

         ORDERED that, to allow Plaintiff to effect service on Defendant Harvard Maintenance

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of

Court is further instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon this defendant. It is further

         ORDERED that Plaintiff must notify the Court in writing if Plaintiff’s address changes,

and the Court may dismiss the action if Plaintiff fails to do so.

         The Clerk of Court is respectfully directed to mail a copy of this order to pro se Plaintiff,

together with an information package. The Clerk of Court is also directed to issue a summons

and complete the USM-285 form with the address for Harvard Maintenance and deliver all

documents necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

Dated:     February 18, 2021
           New York, New York

                                                              LORNA G. SCHOFIELD
                                                             United States District Judge




                                                   2
Case 1:20-cv-10993-LGS Document 9 Filed 02/18/21 Page 3 of 3




             DEFENDANT AND SERVICE ADDRESS

   Harvard Maintenance
   50 Maiden Lane, 17th Floor
   New York, N.Y. 10038
